DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 09/23/2020.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Rejections - 35 USC § 112
Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 2 and 3 each recite “a body volume”.  It is unclear if these are referring to the same body volume or differentiated body volumes.  If they are intended to be claimed the same body volume, the second should be amended to recite “the body volume”.  If they are separate or distinct volumes, they should be labeled as first and second, or differentiated in another manner as desired by the applicant.
Claims 11-14 are rejected based upon their dependency from an unclear claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 10-12, 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2077611A to Vailancourt in view of US 2,704,544 to Ryan.
Regarding claim 1, Vailancourt discloses an IV filter (22), comprising:
a body (40) defining a body volume (41, comprising upper volume 56 and downstream volume 58, see page 3 lines 61-64);
a filter media (52) disposed within the body volume (see fig. 3), the filter media defining an inlet portion (48) of the body volume and an outlet portion (49) of the body volume, wherein the filter media permits inlet flow from the inlet portion of the body volume to the outlet portion of the body volume and captures particulate from the inlet flow (page 3, lines 64-73, 108-110); and
a [flexible membrane] (defined by 51) defining a volume (only the upstream volume 56; it is noted the examiner interprets the bulb volume as a portion of the body volume) in fluid communication with the outlet portion (49) of the body volume (56 and 58 are in fluid communication, page 3 lines 121-124), wherein the bulb is deformable to compress the bulb volume (page 4 lines 18-20) and direct back flow into the inlet portion (48) of the body volume (see figure 6, page 4 lines 26-27).
Vailancourt does not disclose the membrane as a bulb, or that that pressing of the bulb directs back flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume, displacing particulate captured in the filter media into the inlet portion of the body volume.  
Ryan discloses venocyclis equipment, including a body (12) defining a volume (within 12), an inlet (10 at upper 16) and outlet (14 at lower 16), a filter media (20, 30, 40, or 50).  Ryan does not disclose a separate bulb and bulb volume, but the body (12) acts as a pressure bulb (column 1 lines 76-78), and is squeezable (shown in figure V) to exert pressure through the cannula (outlet, 10) to dislodge any clots that have formed on the cannula (column 2 lines 1-5).  Clots that form will seal or plug the cannula (column 1 line 79-column 2 line 5).  The examiner notes that by squeezing body, 12, at least with respect to figure 1 to dislodge clots on the cannula, that the fluid flow would flow in the direction of from the outlet, through the filter, and through the inlet, to dislodge accumulated clots or particulate.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use a pressure bulb in order to exert enough pressure to dislodge clots; it further would have been obvious to direct flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume, displacing particulate captured in the filter media into the inlet portion of the body volume, for the advantage of displacing clots which clog or seal the fluid flow pathway, therefore ensure an uninterrupted fluid flow pathway therethrough.
Regarding claim 4, Vailancourt further discloses the IV filter comprising an inlet (14, 70) in fluid communication with the inlet portion (48) of the body volume (fig. 1).
Regarding claim 5, Vailancourt further discloses wherein the inlet is in fluid communication with the outlet through the filter media (page 3, lines 68-73).
Regarding claim 7, Vailancourt further discloses wherein the bulb comprises a resilient material (page 3 lines 87-88).
Regarding claim 9, Vailancourt in view of Ryan do not disclose wherein the bulb comprises a rectangular prism shape.  However, Ryan discloses the shape should be capable of sustaining great changes in shape without rupture or permanent alteration in shape after the temporary stress is removed.  (column 4 lines 52-61)  Before the effective filing date of applicant’s invention, it would have been an obvious matter of design choice to choose a rectangular prism shaped bulb.  Applicant has not disclosed that having a rectangular prism shaped bulb serves any advantage or particular purpose or solves a stated problem.  Furthermore, one of ordinary skill in the art would expect Ryan’s bulb and applicant’s to perform equally well which each other, both providing the capability of sustaining great changes in shape without rupture or permanent alteration in shape after the temporary stress is removed.  Therefore, it would have been obvious to modify the shape to a rectangular prism because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  
Regarding claim 10, Vailancourt discloses a method comprising:
permitting an inlet flow from an inlet portion (48) of a body volume (41) through a filter media (52) and into an outlet portion (49) of a body volume (58) (page 3 lines 68-72);
capturing particulate from the inlet flow in the filter media (page 3 lines 108-110);
directing a back flow into the inlet portion of the body volume (page 4, lines 15-20; 25-30).
Vailancourt does not disclose directing a back flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume; and
displacing particulate captured in the filter media into the inlet portion of the body volume.
Ryan discloses venocyclis equipment, including a body (12) defining a volume (within 12), an inlet (10 at upper 16) and outlet (14 at lower 16), a filter media (20, 30, 40, or 50).  Ryan does not disclose a separate bulb and bulb volume, but the body (12) acts as a pressure bulb (column 1 lines 76-78), and is squeezable (shown in figure V) to exert pressure through the cannula (outlet, 10) to dislodge any clots that have formed on the cannula (column 2 lines 1-5).  Clots that form will seal or plug the cannula (column 1 line 79-column 2 line 5).  The examiner notes that by squeezing body, 12, at least with respect to figure 1 to dislodge clots on the cannula, that the fluid flow would flow in the direction of from the outlet, through the filter, and through the inlet, to dislodge accumulated clots or particulate.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to direct flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume, displacing particulate captured in the filter media into the inlet portion of the body volume, for the advantage of displacing clots which clog or seal the fluid flow pathway, therefore ensure an uninterrupted fluid flow pathway therethrough.
Regarding claim 11, Vailancourt further discloses compressing a membrane volume (56, see fig. 6) to direct the back flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume (as modified by Ryan, above).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use a pressure bulb in order to exert enough pressure to dislodge clots.
Regarding claim 12, Vailancourt as modified by Ryan further discloses deforming a bulb (membrane 51) to compress the bulb volume (56) (See fig. 6).
 Regarding claim 14, Ryan further discloses preventing flow through an inlet and an outlet (column 2 lines 5-7) during the directing the back flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume (as modified in claim 10, above).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to prevent flow through the inlet and outlet during the back flow operation for the advantage of preventing pressure from entering the patient’s vein (column 2 line 5-7), as taught by Ryan. 
Regarding claim 15, Vailancourt discloses an IV set, comprising a first portion of tubing (14), a second portion of tubing (24), and an IV filter (22) comprising:
a body (40) defining a body volume (41, comprising upper volume 56 and downstream volume 58, see page 3 lines 61-64);
an inlet (70) coupled to the first portion of tubing, wherein the inlet is in fluid communication with the body volume (41);
an outlet (50) coupled to the second portion of tubing, wherein the outlet is in fluid communication with the body volume (58);
a filter media (52) disposed within the body volume (see fig. 3), the filter media defining an inlet portion (48) of the body volume and an outlet portion (49) of the body volume, wherein the filter media permits inlet flow from the inlet portion of the body volume to the outlet portion of the body volume and captures particulate from the inlet flow (page 3, lines 64-73, 108-110); and
a [flexible membrane] (defined by 51) defining a bulb volume (only the upstream volume 56; it is noted the examiner interprets the bulb volume as a portion of the body volume) in fluid communication with the outlet portion (49) of the body volume (56 and 58 are in fluid communication, page 3 lines 121-124), wherein the bulb is deformable to compress the bulb volume (page 4 lines 18-20) and direct back flow into the inlet portion (48) of the body volume (see figure 6, page 4 lines 26-27).
Vailancourt does not disclose the membrane as a bulb, or that pressing of the bulb directs back flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume, displacing particulate captured in the filter media into the inlet portion of the body volume.  
Ryan discloses venocyclis equipment, including a body (12) defining a volume (within 12), an inlet (10 at upper 16) and outlet (14 at lower 16), a filter media (20, 30, 40, or 50).  Ryan does not disclose a separate bulb and bulb volume, but the body (12) acts as a pressure bulb (column 1 lines 76-78), and is squeezable (shown in figure V) to exert pressure through the cannula (outlet, 10) to dislodge any clots that have formed on the cannula (column 2 lines 1-5).  Clots that form will seal or plug the cannula (column 1 line 79-column 2 line 5).  The examiner notes that by squeezing body, 12, at least with respect to figure 1 to dislodge clots on the cannula, that the fluid flow would flow in the direction of from the outlet, through the filter, and through the inlet, to dislodge accumulated clots or particulate.  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use a pressure bulb in order to exert enough pressure to dislodge clots; it further would have been obvious to direct flow from the outlet portion of the body volume through the filter media and into the inlet portion of the body volume, displacing particulate captured in the filter media into the inlet portion of the body volume, for the advantage of displacing clots which clog or seal the fluid flow pathway, therefore ensure an uninterrupted fluid flow pathway therethrough.
Regarding claim 16, Vailancourt further discloses  one or more valves (28) to prevent back flow through the first portion of tubing or the second portion of tubing.
Regarding claim 19, Vailancourt further discloses wherein the bulb comprises a resilient material. (page 3 lines 87-88).
Claim(s) 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vailancourt in view of Ryan, and further in view of US 2,664,085 to Ryan (hereinafter Ryan ‘085).  
Regarding claims 8, 20, Vailancourt and Ryan do not further disclose the bulb is one of silicone, rubber, or thermoplastic elastomer.  Vailancourt discloses the resilient material as a flexible plastic (page 3 lines 87-88).  Ryan discloses the material should be any available “commercial plastics” that have a desired combination of flexibility and resilience to allow for distortion of the tube.  (column 2 lines 46-57)
Ryan (‘085) discloses another venocyclis equipment with a rubber bulb (37, rubber disclosed in claim 4)l the bulb actions on the membrane to achieve a desired flow into or out of the chamber (column 3 lines 36-40).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to make the bulb of rubber, in order to achieve a desired combination of flexibility and resilience while also achieving enough pressure to control fluid flow into or out of the filter device.
Allowable Subject Matter
Claims 2-3, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 13 contains allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further should overcome the rejections under 35 USC 112 (with respect to independent claim 10).
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter not found and not rendered obvious by the prior art includes removing the displaced particular from the inlet portion of the body valve, or via the aspiration valve as claimed, in combination with the other features of the claims.
The examiner notes closely related art: US 4,188,948 to Swinton.  Swinton discloses a filter device (1) including an inlet (3), outlet (5), filter (18), and aspiration valve (10).  However, Swinton’s needle device only aspirates gas, and it is not evident if the syringe inserted would be capable of removing displaced particulate, in light of Swinton noting that prior art filters remove particulate (column 1lines 25-30), and yet not disclosing removal of particulate.  Swinton’s needle (13) is limited in movement so as to not pierce the filter or housing; therefore it cannot be said that the needle would be capable of removing particulate as claimed.  
US 2,776,055 to Adler discloses a blood filter with clot remover.  However, the remover is a wiper (18) with blade (17) that removes clots from the filter by wiping it.  Nothing is inserted into the filter device to further remove the particulate from the device once the clots are removed from the filter (11).
US 4,030,495 to Virag discloses a twin check valve pump system with a filter.  There is an inlet, outlet, filter, and needleless connector (syringe, 30).  However, the syringe is for providing the pumping action through the filter device.  There is again no mention of the method of removing particulate, as this set is for delivering viscous solutions, and uses hydrophobic filters which “eliminates the problem of occluding the pores of hydrophilic membrane structures” (column 2 lines 65-68).  Therefore, there would be no need to use the syringe to remove particulate in this system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783